﻿I have the honour to convey to Mr. Dante Caputo of Argentina our congratulations on his election to the high office of President of the forty-third session of the General Assembly. We has our best wishes for success and the assurance of our full co-operation, as he presides over what promises to be one of the most historic and far-reaching sessions of the General Assembly. We also has our appreciation for the very efficient manner in which he has thus far presided over our deliberations and otherwise piloted the business of the Assembly. In this respect, he has given us a great deal to be pleased with.
It is appropriate, we believe, to gay a tribute also to Dame Ruth Nita Barrow, Permanent representative of Barbados, who was also a candidate for the presidency of the forty-third session of the General Assembly. This outstanding daughter of the Caribbean has given her country, her region, and her friends much to be proud of. It is rare for one region to present two such eminently qualified persons for the same office at the same time. In so doing this region has once again, as it did five years earlier, enhanced and encouraged the development of democratic processes within the United Nations itself. For this we commend them both and we thank the Assembly.
Mr. Caputo is known as a man who cherishes democracy. His Government is one which is committed to democratic principles and ideals and which has worked hard to nurture and consolidate the restoration of his country's democracy. Thus, under his presidency, there can never be too many reminders of the importance of fostering and encouraging democracy, particularly in international relations and within international organizations. 
To us in Vanuatu, a small island developing State, the enhancement of international democratic processes is far more than a nice-sounding slogan, an interesting theory, or a remote abstraction. We view this as an essential element of our development as an independent State. Our very survival as a nation depends on universal respect for the most basic and fundamental principles of international law, particularly respect for the sovereignty and territorial integrity of every country regardless of its size, its location, or the health of its economy.
Unfortunately, in international relations there have always been a few who occasionally forget to live by these important principles. Like small countries in every region of the world we have in recent year α become very distressed by the rapidly accelerating tendency of some larger States to forsake calm and rational dialogue as a solution to international problems. They seem to favour instead an escalating arms race, threats, and the actual use of military force.
In some instances, economic coercion and intimidation have been substituted for military force, but the results have been the same - international chaos. The chaos that has resulted may, on the surface, have appeared to be less violent than that which occurred during the two world wars earlier this century. However, to those who have been the victims of the chaos, the consequences have been as severe and as tragic as those of the two world wars. After all, how large is the world of a frightened refugee fleeing his or her home in a desperate attempt to save his or her life in southern Africa, in South-East Asia, in Central America, or in the Middle East? Therefore smaller countries# such as our own# often view with a sense of urgency the need for the international community to strengthen democratic processes and truly recognize the inherent equality of all human beings and by extension the sovereign equality of all nations - large and small, rich and poor. While we cannot comprehend are those who proclaim that all people are equal, or that all nations are equal# but who then act as if might - be it military or economic - makes some "more equal" than others.
Thus# today, as hopes are being revived for genuine political dialogue to be a vehicle for resolving so many of the world's problems and as so many dreams of democratic freedoms are being born in so many places, we view this assemblage of nations as more relevant and potentially more dynamic than any other time in its brief history.
Like so many others, we are encouraged by the possibility that hostilities and tensions may be diminishing in so many parts of the world and that peace may finally become a reality for so many beleaguered and besieged peoples. Military conflict between the world's two great super-Powers now appears less likely for this the entire world can breathe a collective sigh of relief. The war between Iran and Iraq may finally be coming to an end. The Soviet Union is demonstrating how great a Power it is by withdrawing its forces from Afghanistan as it promised it would. 
There are also faint glimmers of hope that the long and costly conflicts in Kampuchean Western Sahara, Chad, Namibia and Central America may possibly be resolved and the people of those countries left to choose their own future, free from outside interference. Furthermore, tentative steps have been taken to lay aside old antagonisms and differences in focus, the Korean peninsula, the Balkans, the Maghreb and the Horn of Africa. Every day former rivals are discovering that there is more that unites them than that divides them.
However, we must be realistic and understand that the road to peace is still paved with a great many obstacles. In every one of the areas where there is new hope, we must understand that there is little that is certain. The process of finding workable solutions and then implementing those solutions remains fragile and extremely delicate in every one of the previously mentioned situations.
Despite what some might like us to believe, dialogue itself is never the sole answer for resolving any conflict. For dialogue to succeed there must also be a willingness to work together and to change the past antagonistic relationships and actions which led to existing contradictions and hostilities. In certain instances, circumstances dictate that there will be no rational dialogue until there has been a political struggle.
In this respect we are reminded once again of the words of Frederick Douglass, a leader of the anti-slavery movement during the nineteenth century and a great orator. As he most aptly put it,
"Power concedes nothing without a demand. It never did and it never will." Had he been alive today he might very well have been examining life in South Africa under the heel of the apartheid regime, or the motivation of the Palestinian resistance, when he said: If there is no struggle, there is no progress. Those who profess to favour freedom, yet deprecate agitation, ate men who want ... rain without thunder and lightning. They want the ocean without the awful roar of its many waters."
We might do well to recall those words during our deliberations, particularly our deliberations on those items of our agenda which relate to pleas for justice from those who have for fat too long been denied justice.
We believe that rational dialogue is the preferred way of conducting international relations and resolving disputes between nations. However, we also understand that dialogue is only possible when there is sin appreciation of its basis, and when there is common ground on which to meet.
There is not likely to be a meaningful dialogue in South Africa until the illegitimate apartheid regime recognizes the humanity of the African majority, frees from prison all those it should be negotiating with and allows others to return from exile. There is not likely to be a successful dialogue on the question of Palestine until all the interested parties are brought together at an international conference. In our own region, the question of East Timor will not be resolved until the people of that Territory are part of the process of dialogue and are allowed to choose freely for themselves who they are and what they wish to be.
Dialogue is not diatribe. The word carries within its meaning a willingness to listen and at least to understand the perspective of the partner in the dialogue. Perhaps the roost difficult notion for some to grasp is the notion that sincere dialogue does not necessarily entail claims that one party, but not the other, has seen the error of its ways and is now committed to change and to adopting the values and beliefs of its former adversary.  The largest and seemingly most intractable political problems between modern States can probably best be resolved by a convergence of views and a convergence of values. Mutual respect is the key, not domination or empty claims of triumph. As we all knew, in this nuclear age, this age of nuclear and other weapons of mass destruction, there are few instances in which any particular State can claim outright victory and impose its will on another.
New Caledonia is a case in point with respect to the effects of reasonableness and dialogue. During the last two General Assembly sessions, few items were as heatedly debated as the colonial status of our South Pacific neighbour. Our own relations with France, and those of our other Pacific neighbours, could not help but be affected by what we viewed as insensitivity to the legitimate aspirations of the colonized indigenous Kanak population of New Caledonia. We are pleased that today things are calmer in New Caledonia. This is due in part to the wisdom, the sensitivity and the courage of the current Government of France. It is also due to the courage and vision of New Caledonia's people and to their desire not to see their land torn further apart by civil inter-communal strife. There are still many difficult issues to be resolved in New Caledonia, but France deserves credit for changing the emotion-charged atmosphere in the Territory and taking measures to bring New Caledonia's people together in peace for a dialogue on the future.
No one can predict with certainty what lies ahead. We recall what happened more than 14 years ago when another European country, which was then a colonial Fewer in Africa, underwent a change of Government. It then put forward various proposals and options which prompted the leadership of what was then a liberation movement and is now an African Government to issue a reminder that "there is no such thing as democratic colonialism". Those words ring as true today as they did in 1974. 

The South Pacific Forum, the Non-Aligned Movement and the united Nations have all contributed to the current hopeful state of affairs in New Caledonia, through their consistent support for well-established principles of self-determination and decolonization. However, the candid approach of the French Government and the patience and statesmanship of New Caledonia's people have been like a breath of fresh air.
We believe that no possibility for further dialogue and peaceful evolution with regard to New Caledonia should be left unexplored. Therefore, we were encouraged by the consensus reached by the Special Committee on decolonization when it considered the question of New Caledonia in August. We hope that the General Assembly will encourage the parties to continue to work together by reaching the same consensus on the recommendations of the Committee of 24.
My Government understands and supports the principled position of the African States on the issue of dumping nuclear and industrial waste in Africa. It was not too long ago that we raised the same issue with respect to our own region. We hope that that problem will be considered in its true global perspective rather than merely on a regional basis, which could lead to other regions' becoming dumping grounds for dangerous waste materials from the industrialized countries. We also hope that the views of the countries of the South Pacific on nuclear testing in our environment will similarly be understood and supported. What is at stake in Africa is also at stake in the South Pacific.
The name of the country doing the testing or shipping the waste to be dumped is irrelevant to us. The stated purpose of the testing is also irrelevant, as is the money paid for the dumping. What matters to us is the harm being done to our waters, to our lands, to our atmosphere, to our sources of food and sustenance and to our unborn children. Please try to understand our concerns. 
It is ironic that many of the world's industrial countries became developed countries at the expense of what is now called the developing world. We, the now less-developed countries, were once forced to export cheap raw materials - and in some cases even our people, against their will - to help fuel the development of other countries. In return we were forced to accept certain manufactured goods, and agencies, in some cases even реор1ег in a reverse migration that was, again, against our will, against our own political and economic interests and ultimately against our own sovereignty.
Now, we are still exporting raw materials. Today, they are called commodities, and we have little more to say about their prices than we did yesterday. Developing countries still export people as well. Some, of course, are refugees who have been made homeless and socially marginal. Others are not refugees but instead tend to be the most capable and best trained, with skills that are in great demand in developed countries and that ace in short supply in developing countries. However, owing to adverse economic conditions, those skilled individuals usually cannot be as highly compensated or recognized in our developing countries. Often, therefore, developing countries wind up with smaller long-term returns on expenditures for higher education and advanced training. Paradoxically, we sometimes find ourselves in a sense subsidizing developed countries, which, on a proportional basis, might actually spend less on education but which are able to offer far greater financial rewards to those trained by other societies.
Developing countries also export something else, namely, capital, in the form of debt-servicing. That phenomenon has now appreciably widened the gap between have and have-not nations and created extremely dangerous social conditions in many debtor nations. It is almost incomprehensible that there is not a greater appreciation of the potential danger among the foremost decision-makers in the creditor States and financial institutions. It is also ironic that, while some were encouraged to borrow excessively, others found it almost impossible to borrow at all.
The manner in which some countries were encouraged to burden themselves with excessive debt is somewhat similar to the manner in which individuals were encouraged to acquire other well-known addictions. The habit is proving to be just as difficult to break, and the social consequences just as severe.
We offer those observations without bitterness, rancour or recrimination. We do not know of any easy solutions. However, we believe that we cannot adequately face the future without an understanding of the past. We cannot work together in finding answers until we know what questions we want answered.
The recent natural disasters that have brought death, destruction and new hardships to the peoples of Jamaica, Mexico, Bangladesh and India have shocked the world. Humanitarian assistance has been mobilized to help speed recovery.
However, we ask once again: why does the world always wait for disaster to strike before going to the aid of those who ate roost vulnerable?
The specialized agencies of the United Nations system, particularly the United Nations Development Programme (UNDP), the United Nations Children's Fund (UNICEF), the World Health Organization (WHO) and the Food and Agriculture Organization of the United Nations (PAO) do an excellent job with the resources they have at their command. Many private social and philanthropic organizations are also deeply committed and Involved in the development process. However, adverse environmental and climatic conditions, as well as the follies of mankind, are strong and persistent adversaries. They will not easily cease their assaults on the efforts to bring a better life to every corner of the globe. 
Thus, my Government joins with those who appeal greater international co-operation in United Nations development activities and disaster-relief efforts. We join with those who appeal for an end to the arms race and arms trafficking. We join with those who work relentlessly to end drug trafficking and the social devastation it brings in its wake. We applaud initiatives to study and address the serious threat posed to life on this planet by the destruction of the Earth's protective ozone layer. It appears that in the years to come no issue will be more vital to mankind's survival. The gravity of this issue is reflected in the fact that even as we meet here today more chlorine and other chemicals are being released into our atmosphere. These will cause even more depletion of the ozone shield well into the next century.
Mankind has been blessed, we believe, with a high form of intelligence and a wide range of emotions. Occasionally we utilize this blessing as if it were a curse on our fellow human beings.
We have created horrible weapons of mass destruction, ranging from large stockpiles of conventional arms to chemical and bacteriological agents and nuclear devices. Unfortunately, those who have such weapons are seldom satisfied with their mere creation and possession.
The use of these instruments of death has always been among the saddest chapters of the human experience, lb day more than ever before the international community should speak with one loud and clear voice against the manufacture, stockpiling and use of all these instruments of unholy terror. Our failure to do so can only result in greater human tragedy and irreparably rupture the thread that binds us all together.
During last year's general debate we expressed our sadness that inter-communal strife was plaguing every corner of the globe. Unfortunately, the plague seems to have worsened during the past year. Once again, it is not necessary to recite names, dates or places·, we are all painfully familiar with them. Nor do we wish to single out any particular country or region. The problem is universal. Once again we note that much of this inter-communal of ethnic strife has its roots in colonial history, during which colonialist practices often appeared to favour one ethnic group over another. However, some of today's inter-communal or ethnic conflicts either pre-date or are not at all related to colonialism. These are, rather, the result of ancient antagonisms and rivalries that all Governments should find unacceptable in the contemporary world.
While we are concerned at the growth and proliferation of these conflicts, we firmly adhere to the well-founded principles of non-interference in the internal affairs of sovereign States and respect for the territorial integrity of every internationally recognized State.
We are aware that from time to time Internal and external opponents of particular Governments have incited or helped fan the flames of inter-communal or ethnic strife. However, that does not mean that we should close our eyes or our ears and pretend that the problem does not exist. This is a major problem which Is likely to become worse unless the nations of the world exercise strong moral leadership.
Many people in the world look to the United Nations for such leadership. Generally speaking, we do not fail to exercise this leadership in a responsible fashion. The general subject of inter-communal or ethnic relations is one on which we believe that the international community should exercise its moral leadership by its example. We despair when we note that no region of the world and no country anywhere is completely Immune from this problem. Even the largest and wealthiest countries in the developed world have had to face this difficult issue, and still face it today. Those that face the issue with the greatest candour will make the greatest advances in stemming ethnic fears and bettering human relations. 
For developing countries, our failure to recognize that the problem exists can only have disastrous consequences. We wish to see no society torn asunder, no country dismembered, no people displaced or disenfranchised and no Government embarrassed. We wish, rather, to encourage peoples everywhere to respect the cultures, customs and history of others. We wish to encourage greater understanding of what has divided people in the past and what can unite them in the future. We wish to see a broad international consensus appealing for an end to inter-communal strife, better inter-ethnic relations, and social progress and economic development for all peoples in every corner of the world.
Perhaps this vision of ours is a dream. However, it is a dream we are proud to possess and be possessed by. We pray that others share this dream and will be willing to join in making it a reality. What could possibly be more consistent with the ideals that have brought us together? What could possibly be more consistent with our own pronouncements on the evils of apartheid and other forms of institutionalized racism? What better way to commemorate the fortieth anniversary of the adoption of the Universal Declaration of Human Rights?
I conclude by conveying our appreciation of the efforts of the President of the last session, Mr. Peter Florin of the German Democratic Republic, and those of our Secretary-General, Mr. Javier Perez de Cuellar. Their dedication, their patience and their successes on our behalf have in many ways helped to make the future far brighter than it was one year ago.
The recent award of the Nobel Peace Prize to the United Nations for its peace-keeping operations is very appropriate recognition of the fact that, through his tireless efforts and with the able assistance of a Secretariat of which we should all be proud, the Secretary-General has at last succeeded in narrowly opening the door to the very long corridor to peace, justice and harmony. 
Now we, the nations of the world, must do our best to play our part by opening the door further and taking the next important step. It rests with us to cross the threshold of that door and begin the long walk down that corridor together, hand in hand.
Let us draw strength from our unity. Let us draw courage from the realization of our common fate should we fail or should we falter. Let us be nations that are, in purpose and objectives, truly united.
